                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION


 JUDICIAL WATCH, INC.,

                       Plaintiff,

 v.

 NORTH CAROLINA; THE NORTH
 CAROLINA STATE BOARD OF
 ELECTIONS; KAREN BRINSON BELL, in
 her capacity as the Executive Director of the
 North Carolina State Board of Elections; THE         Civil Action No. 3:20-cv- 211
 MECKLENBURG COUNTY BOARD OF
 ELECTIONS; MICHAEL G. DICKERSON,
 in his official capacity as the Director of
 Elections for Mecklenburg County; CAROL
 HILL WILLIAMS, in her capacity as the
 Chair of the Mecklenburg County Board of
 Elections; THE GUILFORD COUNTY
 BOARD OF ELECTIONS; CHARLIE
 COLLICUTT, in his official capacity as
 Director of Elections for Guilford County;
 and HORACE KIMEL, JR., in his capacity as
 Chair of the Guilford County Board of
 Elections.
                               Defendants.



                                    NOTICE OF CONSENT

       Plaintiff Judicial Watch, Inc., by and through counsel, files this Notice of Consent

regarding the Motion for Extension of Time to File Answer or Otherwise Plead of defendants State

of North Carolina; the North Carolina State Board of Elections; and Karen Brinson Bell, in her

capacity as the Executive Director of the State Board of Elections (the State Defendants). (Doc.

No. 13.) Plaintiff fully consents to the granting of an Order extending the time to file an answer

or to otherwise plea until June 4, 2020, as requested by the State Defendants.




      Case 3:20-cv-00211-RJC-DCK Document 14 Filed 04/20/20 Page 1 of 2
Respectfully submitted, this the 20th day of April, 2020.



 /s/ Mark A. Jones
 Mark A. Jones                                    Robert D. Popper
 N.C. State Bar # 36215                           JUDICIAL WATCH, INC.
 BELL, DAVIS & PITT, P.A.                         425 Third Street SW, Suite 800
 227 W. Trade Street, Suite 1800                  Washington, DC 20024
 Charlotte, North Carolina 28202                  Phone: (202) 646-5172
 Phone: (336) 722-3700                            rpopper@judicialwatch.org
 mjones@belldavispitt.com


 Eric Lee                                         T. Russell Nobile
 JUDICIAL WATCH, INC.                             JUDICIAL WATCH, INC.
 425 Third Street SW, Suite 800                   Post Office Box 6592
 Washington, DC 20024                             Gulfport, Mississippi 39506
 Phone: (202) 646-5172                            Phone: (202) 527-9866
 elee@judicialwatch.org                           rnobile@judicialwatch.org



 H. Christopher Coates
 934 Compass Point
 Charleston, South Carolina 29412
 Phone: (843) 609-7080
 curriecoates@gmail.com




                                               -2-
      Case 3:20-cv-00211-RJC-DCK Document 14 Filed 04/20/20 Page 2 of 2
